Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The preliminary abstract, claim, and specification amendments filed 03/30/2020 have been reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 31-34, and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The term “substantially” in claims 28, 31-34, and 45 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 29-31, 35-44, and 46-48 are rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Der Eerden Hendricus (WO2004002229), using the applicant provided original document. In the interest of clarity, Van Der Eerden Hendricus will further be referred to as Van.
Regarding claim 28, Van teaches:
An element comprising a non-stick surface for substantially cleanly removing a product which is arranged against said non-stick surface (Page 3, lines 16-26; Fig. 15, #206 and #208), 
wherein the element comprises a first layer of a pervious material, wherein the pervious material is configured to allow a fluid to flow there through, and wherein an outer surface of said first layer provides the non-stick surface (Page 27, lines 26-32; Fig. 15, #206), and 
wherein the element comprises a second layer of an impervious material, wherein the impervious material is configured to substantially block a flow of the fluid there through, and wherein the second layer is arranged at a side of said first layer opposite to the outer surface (Page 27, lines 26-32; Fig. 15, #208), 
wherein the element comprises one or more ducts or chambers which are arranged in said first layer or in between said first and second layer, wherein said one or more ducts or chambers are arranged in fluid connection with said pervious material and are configured for feeding a pressurized fluid to the pervious material (Page 25, lines 24-38; Page 27, lines 26-32; Fig. 15, #200), 
wherein at least the first layer is formed by sintering a powder material, using a three- dimensional printing tool (Page 11, lines 4-11; Page 27, lines 26-38).

Regarding claim 29, Van teaches the limitations of claim 28, which claim 29 depends on. Van further teaches:
wherein at least the first layer, the second layer and the one or more ducts or chambers are integrally formed using a three-dimensional printing tool (Page 27, lines 15-38; Figs. 14 and 15). It follows naturally that the parts which are built together are formed integrally using a printing tool.

Regarding claim 30, Van teaches the limitations of claim 28, which claim 30 depends on. Van further teaches:
wherein the first layer and/or the one or more ducts or chambers are configured to distribute the fluid over the pervious material (Page 27, lines 26-38; Fig. 15, #200).

Regarding claim 31, Van teaches the limitations of claim 28, which claim 31 depends on. Van further teaches:
wherein the one or more ducts or chambers extend in a direction substantially parallel to the non-stick surface (Page 27, lines 26-38; Fig. 15, #200).

Regarding claim 32, Van teaches the limitations of claim 28, which claim 32 depends on. Van further teaches:
wherein at least the first layer and/or the one or more ducts or chambers are configured to provide substantially the same pressure drop of the pressurized fluid over the pervious material in a fluid path from the one or more ducts or chambers to the non-stick surface (Page 27, lines 3-38; Fig. 15, #200).

Regarding claim 33, Van teaches the limitations of claim 28, which claim 33 depends on. Van further teaches:
wherein at least the first layer and/or the one or more ducts or chambers are configured to provide substantially the same pressure of the pressurized fluid at the non-stick surface (Page 27, lines 3-38; Fig. 15, #200).

Regarding claim 34, Van teaches the limitations of claim 28, which claim 34 depends on. Van further teaches:
An assembly comprising an element according to claim 28, see claim 28 above, and an input member for connecting a source for providing a pressurized fluid to the one or more ducts or chambers of the element (Page 25, lines 34-38), 
wherein the assembly is configured for providing the pressurized fluid to substantially nullify an adhesion of a product to the non-stick surface of the element (Page 25, lines 34-38; Page 27, lines 26-38).

Regarding claim 35, Van teaches the limitations of claim 34, which claim 35 depends on. Van further teaches:
wherein the assembly further comprises a second input for connecting a suction pump for reducing the pressure in the one or more ducts or chambers of the element (Page 25, lines 34-38).

Regarding claim 36, Van teaches the limitations of claim 34, which claim 36 depends on. Van further teaches:
wherein the element is a part of a moulding device, for moulding three-dimensional products from a mass of material (Page 24, line 33 – Page 25, line 22).

Regarding claim 37, Van teaches the limitations of claim 36, which claim 37 depends on. Van further teaches:
wherein the moulding device comprises a rotatable drum (Page 24, line 33 – Page 25, line 22; Fig. 1, #17), 
wherein the outer circumference of said rotatable drum is provided with a series of moulding cavities (Page 24, line 33 – Page 25, line 22), 
wherein at least one of said moulding cavities comprises the element (Page 24, line 33 – Page 25, line 22; Figs. 11 and 15), 
wherein the non-stick surface of the element is arranged to provide an internal surface of said at least one of said moulding cavities (Page 3, line 16 – Page 4, line 8; Page 24, line 33 – Page 25, line 22; Figs. 11 and 15).

Regarding claim 39, Van teaches the limitations of claim 34, which claim 39 depends on. Van further teaches:
wherein the element comprises a series of ducts, 
wherein the assembly comprises a control device for controlling the feeding of pressurized fluid to individual ducts or to a set of ducts of said series of . 

Claims 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mott (WO2017117527), using the applicant provided original document. 
Regarding claim 45, Mott teaches:
A method for producing an element according to claim 28, this does not add patentability to this claim regardless as this is a product by process claim, using a three-dimensional printing tool ([0020]), wherein the method comprises the steps of: 
providing a layer of granular material ([0024]), 
directing a laser beam at printing positions on or in said layer of granular material using first or second set of printer settings of said three-dimensional printer ([0020] – [0022]), 
wherein the set of printer settings of the printing process are changed from the first set of printer settings to the second set of printer settings, or vice versa, during the printing of said layer ([0035]), 
wherein the first set of printer settings are configured such that during said printing process, particles of said granular material are partially fused together to form a material wherein a space between the particles is at least partially maintained to form the pervious part ([0025] and [0035]), and 
wherein the second set of printer settings are configured such that during said printing process, particles of said granular material are fused together to form a material wherein a space between the particles of the granular material is substantially removed to form the impervious part ([0025] and [0035]).

Regarding claim 46, Mott teaches the limitations of claim 45, which claim 46 depends on. Mott further teaches:
wherein the first printer settings are configured such that the pervious part comprises material between pores with a thickness smaller than a spot diameter of the laser beam at the printing position ([0035], [0042] – [0044] and [0052] – [0054]).

Regarding claim 47, Mott teaches the limitations of claim 45, which claim 47 depends on. Mott further teaches:
wherein the printer settings comprise one or more of the following: 
a power of the laser beam at the printing position, wherein the power of the laser beam for printing the pervious part is lower than the power of the laser beam for printing the impervious part, 
a scanning speed with which the laser beam is scanned over the layer of granular material during the three-dimensional printing process, wherein the scanning speed for printing the pervious part is higher than the scanning speed for printing the impervious part, 
a distance between adjacent scanning lines along which the laser beam is scanned over the layer of granular material during the three-dimensional printing process, wherein the distance between adjacent scanning lines for printing the pervious part is higher than the distance between adjacent scanning lines for printing the impervious part, 
a distance between a focus position of the laser beam and the printing position, wherein the distance between the focus position of the laser beam and the printing position for printing the pervious part is higher than the distance between the focus position of the laser beam and the printing position for printing the impervious part ([0022] – [0023], [0029], and [0033] – [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38 and 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Eerden Hendricus (WO2004002229), using the applicant provided original document. In the interest of clarity, Van Der Eerden Hendricus will further be referred to as Van.
Regarding claim 38, Van teaches the limitations of claim 36, which claim 38 depends on. Van further teaches:
wherein the moulding device comprises a disk or a plate, 
wherein the outer surface of said disk or plate is provided with a series of moulding cavities, 
wherein at least one of said moulding cavities comprises the element, 
wherein the non-stick surface of the element is arranged to provide an internal surface of said at least one of said moulding cavities. Van discloses that a plate can be used instead of a drum (Page 9, lines 27-38), so it would have 

Regarding claim 40, Van teaches the limitations of claim 34, which claim 40 depends on. Van further teaches:
wherein the element is part of a cutting device, 
wherein the non-stick surface of the element is part of a cutting blade of said cutting device. Simply taking the element and putting it into a different device like a cutting device is not enough to grant novelty or obviousness over the prior art without a showing that there would be unexpected results. This limitation would be obvious to one of ordinary skill in the art. This is simply a new use of the element.

The discoverer of a new use must protect his discovery by means of a process or method claims, not product claims. In re Hack, 114 USPQ 161. 

Regarding claim 41, Van teaches the limitations of claim 34, which claim 41 depends on. Van further teaches:
wherein the element is part of a storage container or a hopper, 
wherein the non-stick surface of the element is part of an internal wall of the storage container or the hopper. Simply taking the element and putting it into a different device like a storage container or hopper is not enough to grant 

The discoverer of a new use must protect his discovery by means of a process or method claims, not product claims. In re Hack, 114 USPQ 161. 

Regarding claim 42, Van teaches the limitations of claim 34, which claim 42 depends on. Van further teaches:
wherein the element is part of a conveyor system, in particular a conveyor system comprising pipes, ducts or troughs, 
wherein the non-stick surface of the element is part of an internal wall of one of the pipes, ducts or troughs. Simply taking the element and putting it into a different device like a conveyor system is not enough to grant novelty or obviousness over the prior art without a showing that there would be unexpected results. This is simply a new use of the element.

The discoverer of a new use must protect his discovery by means of a process or method claims, not product claims. In re Hack, 114 USPQ 161. 

Regarding claim 43, Van teaches the limitations of claim 34, which claim 43 depends on. Van further teaches:
wherein the element is part of a bearing, 
wherein the non-stick surface of the element is part of an internal wall of the bearing which internal wall, in use, faces a moving member such as a rotating and/or translating shaft. Simply taking the element and putting it into a different device like a bearing is not enough to grant novelty or obviousness over the prior art without a showing that there would be unexpected results. This is simply a new use of the element.

The discoverer of a new use must protect his discovery by means of a process or method claims, not product claims. In re Hack, 114 USPQ 161. 

Regarding claim 44, Van teaches the limitations of claim 34, which claim 44 depends on. Van further teaches:
wherein the element is part of a boundary layer control system on a transport device, such as an aircraft, a ship or a car, 
wherein the element is arranged such that the outer surface of the element is part of the outer surface of the transport device. Simply taking the element and putting it into a different device like a boundary layer control system is not enough to grant novelty or obviousness over the prior art without a showing that there would be unexpected results. This is simply a new use of the element.

The discoverer of a new use must protect his discovery by means of a process or method claims, not product claims. In re Hack, 114 USPQ 161. 

Claims 45-47 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Van Der Eerden Hendricus (WO2004002229), as applied to claim 28 above, and further in view of Mott (WO2017117527), using the applicant provided original documents. In the interest of clarity, Van Der Eerden Hendricus will further be referred to as Van.
Assuming for the purposes of argument that claim 45 was properly dependent on claim 28, which the examiner does not concede is true as seen above in the 102 rejection of claim 45, then Van teaches the limitations of claim 28, which claim 45 would be dependent on, but does not teach the method of using a specific three-dimensional printing tool with a laser beam to create the product from claim 28, however, Mott, in a similar field of endeavor, the production of an element with a porous/pervious layer, teaches:
A method for producing an element according to claim 28, see the rejection of claim 28 above for the limitations being taught, using a three-dimensional printing tool ([0020]), wherein the method comprises the steps of: 
providing a layer of granular material ([0024]), 
directing a laser beam at printing positions on or in said layer of granular material using first or second set of printer settings of said three-dimensional printer ([0020] – [0022]), 
wherein the set of printer settings of the printing process are changed from the first set of printer settings to the second set of printer settings, or vice versa, during the printing of said layer ([0035]), 
wherein the first set of printer settings are configured such that during said printing process, particles of said granular material are partially fused together to form a material wherein a space between the particles is at least partially maintained to form the pervious part ([0025] and [0035]), and 
wherein the second set of printer settings are configured such that during said printing process, particles of said granular material are fused together to form a material wherein a space between the particles of the granular material is substantially removed to form the impervious part ([0025] and [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the element of Van to incorporate the teachings of Mott and include a specific method for creating the element involving a three-dimensional printing device with a laser beam. The purpose, as stated by Mott, being that there is also a need to manufacture devices with increasingly complex and novel shapes, devices with integral porous media and solid portions, and media with duplex structures ([0003]).

In this hypothetical, claims 46 and 47 are rejected identically to what is seen above but also in combination with Van as in claim 45, which they are dependent on.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Mott (WO2017117527), using the applicant provided original document.

Regarding claim 48, Mott teaches:
A computer-readable medium comprising computer-executable instructions adapted to cause a three-dimensional printing tool to perform a method according to claim 45 ([0020]). In teaching the method and the device necessary (see claims 28 and 45) and mentioning a control device, it would be obvious to one of ordinary skill in the art to add some sort of computer-readable medium to execute the method, if there was not already one provided, and this limitation does not add any patentability to the invention without further description.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384. The examiner can normally be reached M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748